Exhibit 10.5

AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) by and
between AMERIGROUP CORPORATION, a Delaware corporation (the “Company”) and James
G. Carlson (“Executive”), is made as of November 6, 2008.

WHEREAS, the Company and Executive are parties to that certain Executive
Employment Agreement dated as of January 16, 2008 (the “Agreement”);

WHEREAS, the Company and Executive wish to amend the Agreement as set forth
below to comply with Section 409A of the Internal Revenue Code; and

WHEREAS, the Company and the Executive may amend the Agreement by a signed
writing;

NOW, THEREFORE, the Agreement is hereby amended as follows:



1.   The first sentence of Section 4(b)(i)(A) of the Agreement is hereby deleted
in its entirety and replaced with the following sentence:

Subject to Sections 4(b)(i)(B) and 4(d) hereof, in the event that (x) the
Company terminates Executive’s employment pursuant to Section 4(a)(i) (Without
Cause), or (y) Executive terminates his employment pursuant to Section 4(a)(iv)
(For Changed Circumstances), the Company shall, on the sixtieth (60th) day
following Executive’s effective date of termination, pay Executive a cash amount
equal to the sum of (aa) all Base Salary which has accrued as of the date of
Executive’s termination and is then unpaid and any cash bonus under Section 3(c)
that has been awarded by the Board and is then unpaid, (bb) the value (based on
Executive’s then-current Base Salary) of paid annual leave which has accrued
through the effective date of Executive’s termination and is then unused, and
(cc) the Special Separation Payment (defined below).



2.   Section 4(b)(i)(B) is hereby deleted in its entirety and replaced with the
following:

Notwithstanding the foregoing, the Company’s obligation to pay Executive any
amount in respect of the Special Separation Payment shall be contingent upon
Executive’s execution and delivery (and, if applicable, timely non-revocation)
of a Severance Agreement (with terms that are not inconsistent with the terms of
this Agreement) and the Company’s standard form of general release within
fifty-two (52) days following the date of Executive’s termination of employment.



3.   Section 4(b)(ii) of the Agreement is hereby deleted in its entirety and
replaced with the following:

In the event that Executive’s employment terminates pursuant to Section 4(a)(v)
(Death or Permanent Disability), the Company shall pay Executive or his estate
the same amount that is payable pursuant to Section 4(b)(i)(A), including the
limitations applicable to termination during the Protected Period (as defined in
the Company’s Change in Control Benefit Policy), provided (x) in the case of
termination related to death, such amount shall be reduced by all amounts
payable to Executive’s beneficiaries pursuant to life insurance policies on
Executive’s life (group term or otherwise) maintained by the Company, and shall
be paid within thirty (30) days of Executive’s death (but not earlier than the
effective date of the release of claims described in clause (z) below), (y) in
the case of termination related to Executive being Permanently Disabled, such
amount shall be paid in full on the first day of the first month following the
month in which such termination became effective (but not earlier than the
effective date of the release of claims described in clause (z) below), provided
such amount shall be reduced by the present value as calculated by the Company
using the prime rate (as announced by the Company’s primary lending institution
as of the date of determination of the Permanent Disability) as the discount
rate for such calculation, of any monthly disability benefit that will be
payable to Executive during the first twenty-four (24) months of disability,
under any disability insurance coverage provided to Executive by the Company
(group or individual), and (z) the Company’s obligation to pay Executive or his
estate any amount pursuant to this Section 4(b)(ii) shall be contingent upon
Executive’s (or his personal representative’s), or the personal representative
of Executive’s estate, execution and delivery to the Company of a Severance
Agreement (with terms that are not inconsistent with the terms of this
Agreement) and the Company’s standard form of general release within fifty-two
(52) days following the date of Executive’s termination of employment; provided,
however, that if Executive’s termination of employment because of death or
Permanent Disability, as the case may be, occurs after October during any year,
payment shall be made not earlier than the first day of the next following year.



4.   Section 4(b)(v) of the Agreement is hereby deleted in its entirety and
replaced with the following:

Upon the effective date of any termination of Executive’s employment hereunder
(without regard to whether the termination constitutes a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)), Executive shall be deemed to have resigned from
the Board and any and all offices and other positions held by Executive in the
Company and/or any of its affiliates and upon the Company’s request, Executive
shall confirm such resignation in writing.



5.   A new Section 4(d) is hereby added to the Agreement to read in its entirety
as follows:

Conditions to Payment and Acceleration; Section 409A. The intent of the parties
is that payments and benefits under this Agreement comply with Section 409A of
the Code (“Section 409A”) to the extent subject thereto, and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary (other than as expressly provided in Section 4(b)(v)),
the Executive shall not be considered to have terminated employment with the
Company for purposes of this Agreement unless the Executive would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A. Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in Section 4 of this Agreement that are
due within the “short term deferral period” within the meaning of Section 409A
shall not be treated as deferred compensation unless applicable law requires
otherwise. If current or future regulations or guidance from the Internal
Revenue Service dictates, or the Company’s counsel determines in accordance with
applicable law or regulations, that any payments or benefits due to the
Executive hereunder would cause the application of an accelerated or additional
tax under Section 409A of the Internal Revenue Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Executive’s
termination of employment shall instead be paid on the first business day after
the date that is six months following the Executive’s termination of employment
(or upon the Executive’s death, if earlier). To the extent required to avoid an
accelerated or additional tax under Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year; provided, however, that with respect to any
reimbursements for any taxes which Executive would become entitled to under the
terms of the Agreement, the payment of such reimbursements shall be made by the
Company no later than the end of the calendar year following the calendar year
in which Executive remits the related taxes.



6.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Virginia.



7.   Except as modified by this Amendment, the Agreement is hereby confirmed in
all respects.

[signature page follows]

1

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.

AMERIGROUP CORPORATION,
a Delaware corporation

     
/s/ Stanley F. Baldwin
 

 
   
By: Stanley F. Baldwin
 


Title: Executive Vice President, General Counsel
and Secretary

EXECUTIVE:

/s/ James G. Carlson



    JAMES G. CARLSON

2